DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comments
2.	This office action is in response to the application received on 8/20/2020.
	Claim 10 is cancelled by applicant.
	Claims 1-9 are pending.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 8/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
4.	Claim 1 is objected to because of the following informalities:  
The phrase “and thereby and form” do not make the claim clearer.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


6.	Claims 1-8 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Green (US 5,158,567).
With regard to claim 1, Green discloses a surgical fastener (21) comprising: a base (23), and two legs (25) extending away from said base, said legs having distal end segments (26); said fastener (21) having a first shape (figs.9 &10) wherein said distal end segments (25) bend towards and across each other so that they are adjacent, contiguous and contacting each other along substantially an entire length of said end segments and thereby and form said fastener into a first closed-form loop; said fastener having a second shape (figs. 5&7) wherein said distal end segments  (25) are spaced apart from each other along substantially an entire length thereof; said fastener having a third shape (fig.8) wherein said distal end segments (25) bend towards each other in so that they are adjacent and form said fastener into a second loop, said second loop having a width greater than a width of said first loop (as seen in figs.8 & 10). 
With regard to claim 2, Green discloses a surgical fastener (21), wherein said legs (25) in said first shape extend from said base (23) in a substantial parallel relationship (see fig.7 prior to bending).  
With regard to claim 3, Green discloses a surgical fastener (21), wherein said distal end segments (25) are angled away from said base at least 90 degrees (as seen in fig.5).  
With regard to claim 4, Green discloses a surgical fastener (21), wherein said first loop (as seen in (figs. 9&10) is asymmetric about all planes perpendicular to an axis along a length of said loop.  
With regard to claim 5, Green discloses a surgical fastener (21), wherein said base (23) of said first loop (fig.9) is non-linear.  
With regard to claim 6, Green discloses a surgical fastener (21), wherein said base (23) of said second loop (fig.5) is plastically deformed.  
With regard to claim 7, Green discloses a surgical fastener (21), wherein said base (23) of said second loop (fig.5) is non-linear.  
With regard to claim 8, Green discloses a surgical fastener (21), wherein at least a portion of said fastener is absorbable (absorbable materials col. 2, line 57).  
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Green in view of Drews et al. (US 7,556,647) hereinafter (“Drews”).
With regard to claim 9, Green discloses a surgical fastener (21), except for wherein at least a portion of said fastener contains a therapeutic agent.
Drews teaches a surgical fastener including a therapeutic agent (a therapeutic agent col 4, line 34). In view of Drews teachings, it would have been 
Conclusion
9.	Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
2/9/2022